It is now claimed, as we understand the petition, that by the decree of divorce introduced by plaintiff, the property rights of the parties to the divorce action were fully and finally determined. It appeared from the complaint that plaintiff, Mrs. Peverill, said nothing about any property. In his answer and cross-complaint defendant Peverill referred to certain personal property and also to the real property now in controversy, all of which he averred was the community property of the parties.
In her answer to the cross-complaint, plaintiff does not mention the personal property, but denies that the real property is community property and avers that it is her separate property. The decree, as pointed out in the opinion, purported to dispose only of certain specified articles of community and personal property.
It seems clear to us that the decree left the real estate undisposed of. In the present action we are not seeking to set aside or disturb the decree, but only to give it effect so far as we may do so. If it be true, as we think it is, that the real property remained undisposed of by that decree, the parties remained tenants in common of the real property as was pointed out. Looking then to the conveyances, we find that Christopher Peverill conveyed by quitclaim to Coulthard November 20, 1890. But as Peverill then had no title, he conveyed nothing. On April 16, 1892, Robinson, the source of title, conveyed by grant, bargain and sale to Peverill, who died without conveying to anyone, and his interest vested at his death in his heirs at law. The opinion shows how it came about that his former wife, Clara, had an interest in the property as tenant in common, and that her grantee succeeded to that interest.
We are unable to discover any error in the decision heretofore rendered, and the petition for a rehearing is therefore denied.
Hart, J., and Burnett, J., concurred. *Page 680